Title: Patrick Gibson to Thomas Jefferson, 3 May 1815
From: Gibson, Patrick
To: Jefferson, Thomas


      
        Sir
        Richmond  3d May 1815
      
      I wrote you on the 28th Ulto and have since received your favor of the 29th inclosing an order on the Commr of loans for $8580 payable in treasury notes, on application at the office I find that Mr Nelson has none on hand, but expects a supply shortly—With regard to the taking up your note with them I have only to repeat what I mention’d in my last, that it is not possible to do so except at a discount
      
        Respectfully Yours
        Patrick Gibson
      
    